Citation Nr: 1616035	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  08-24 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, characterized as sterility, infertility and low testosterone levels, to include as due to exposure to ionizing radiation.  

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar back strain with degenerative disc disease and arthritis.

3.  Entitlement to a disability rating in excess of zero percent for residuals of a fractured maxilla.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1959 to June 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which: (1) declined to award a rating in excess of zero percent for service-connected residuals of a fracture to the maxilla (March 2007); (2) granted service connection for a low back disorder, evaluating it at 10 percent disabling (April 2008); and (3) denied service connection for erectile dysfunction (May 2008).

The Board notes that the Veteran submitted a statement received in March 2010 that expressed disagreement specifically with the RO's assignment of a 10 percent disability evaluation of his service-connected lumbar spine disorder.  The Board construes this document as a timely Substantive Appeal (Form 9) of this matter, as noted above.  The Veteran did not request a hearing on this issue.  

In August 2010 a Travel Board hearing was held before the undersigned relating to the issues of entitlement to service connection for erectile dysfunction and entitlement to a compensable rating for a disability of the maxilla.  The transcript of that hearing is of record.  In October 2012, the Board granted entitlement to a rating of 50 percent for posttraumatic stress disorder (PTSD) and remanded the remaining issues for further development.

In February 2015 the Veteran submitted a claim of entitlement to a total disability rating based on individual unemployability due to his PTSD and back disability, indicating that he last worked full time on January 31, 2015.  In a July 2015 rating decision, the Veteran was awarded a 100 percent rating for PTSD, effective January 12, 2015.  The Board acknowledges that the issue of entitlement to a TDIU is not rendered moot if the circumstances of the case are such that the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) is applicable.  They are not in this case.  In Bradley, the Court of Appeals for Veterans Claims held that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability other than that which was the basis for the 100 percent schedular rating may form the basis for an award of special monthly compensation.  However, the current case is factually distinguished as the Veteran has clearly indicated that he stopped working because he was "continually focus[ed] on trauma events" from the military and was advised not to work by his psychiatrist.  As the claim for a TDIU is therefore predicated on the disability which has already been assigned a 100 percent rating, the claim of entitlement to a TDIU is rendered moot.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2012 the Board remanded the issues on appeal for further development and instructed the AOJ to readjudicate the issues after the development was complete.  Based on a review of the documents in electronic claims files, it appears that the AOJ did not readjudicate the issues on appeal in a Supplemental Statement of the Case as instructed and as required by VA regulation.  See 38 C.F.R. § 19.31(c) (2015); see also Stegall v. West, 11 Vet. App. 268 (1998) (A Board remand confers on the Veteran the right to compliance with the remand orders.).  Another remand is therefore necessary for this procedural step to be completed.

Additionally, the Board finds that an addendum medical opinion is required regarding the claim of entitlement to service connection for erectile dysfunction.  The Veteran attended a VA examination in July 2014.  The examiner diagnosed the Veteran with erectile dysfunction, but found that it was less likely than not related to the Veteran's service.  The examiner stated that the Veteran had been diagnosed with erectile dysfunction secondary to low testosterone and psychogenic causes.  The examiner did not, however, then address whether the Veteran's erectile dysfunction was secondary to his service-connected disabilities as requested, nor did he discuss whether the "psychogenic" causes he referred to included the Veteran's service-connected PTSD.

The Board also notes that in February 2015 the Veteran submitted correspondence indicating that his lumbar back disability had worsened and that he now had radiating pain in his left leg.  VA is obligated to provide a new examination when the evidence indicates that the service-connected condition has become more severe.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board therefore remands this issue for a new VA examination to evaluate the Veteran's current symptomatology and any associated neurological symptoms.

Lastly, the Board finds that while information from the Defense Threat Reduction Agency was received regarding the Veteran's claimed exposure to ionizing, it is not clear from the record that this development was fully completed, as no finding was issued by the AOJ regarding the Veteran's potential exposure to radiation, as was requested by the prior remand.  See Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant medical records from the appropriate VA Medical Center dating from July 2015.  If no further treatment records exist, the claims file should be documented accordingly.  

2. Ensure compliance with the VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section C, which outlines the special steps required to be taken when requesting information and records for disabilities resulting from exposure to ionizing radiation.  The Director of the Proponency Office for Preventive Medicine should be asked to indicate if the Veteran was not exposed (i.e., there was no potential for radiation exposure and the Veteran did not enter into a radiological environment), had exposure to a zero dose (i.e., there was potential for exposure to radiation but the dose received was zero) or if he was exposed to radiation.  All efforts to obtain this information should be fully documented.

3. After obtaining all outstanding treatment records, obtain an addendum medical opinion to address the etiology of the Veteran's erectile dysfunction by an appropriately qualified VA examiner.  All files in Virtual VA and VBMS must be made available for review.

Request that the examiner provide an opinion as to whether the Veteran's erectile dysfunction:

(a) at least as likely as not (50 percent or greater probability) began in or is related to a period of active service to include reports of exposure to radiation; and 

(b) at least as likely as not was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by a service-connected disability.  The Veteran is currently service connected for PTSD, bilateral hearing loss, lumbar back strain with degenerative disc disease, tinnitus, lower lip laceration, residuals of right elbow trauma, bilateral hip sacroiliac joint osteoarthritis, cervical spondylosis with degenerative disc disease, right and left upper extremity radiculopathy, and residuals of fractured maxilla.

Please specifically discuss the notation of the July 2014 VA examiner that the cause of the Veteran's erectile dysfunction was "psychogenic" and whether this indicates that erectile dysfunction is related to his service-connected PTSD.

A complete rationale must be provided, to include reference to pertinent medical records and any relevant medical literature.  

4. After any additional records are associated with the claims file, the Veteran should be accorded a VA spine examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  All files in Virtual VA and VBMS must be made available and reviewed in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

Any indicated studies, such as neurological studies and/or X-rays, should be performed and the results noted in the examination report.  

The examiner should report the range of motion measurements for the lumbar spine in degrees.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The report of examination should include a detailed account of all manifestations of low back pain found to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint.  The additional range of motion lost due to any of the above, to include on use and flare-ups, should be set forth in the report.  

The examiner should identify any neurological abnormalities associated with the service-connected back disorder, such as with respect to the extremities, the bowel and the bladder, and erectile dysfunction.  The examiner should discuss the severity of any neurological abnormalities found.  If the Veteran has a neurological abnormality that is not associated with the service-connected back disorder, the examiner should so state and provide a complete rationale for the opinion.  The examiner should specifically discuss the Veteran's assertion that he has radiating pain from his back in his left leg.

5. The appellant must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).

6. Ensure that the information and opinions provided by the examiners satisfy the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA C. MORTON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




